McLaughlin, J.:
Proceedings were instituted by the city'of New York to acquire title to certain lands on Amsterdam avenue, between One Hundred and Thirty-ninth and'Otre Hundred and Fortieth streets,-owned by the respondent Herb. After the commencement of such proceedings an offer was made, under section 1436c of the Greater New York charter, to sell this land to the city for the sum of $56,000. The offer was dated January 9,1905,.and was signed “ Jacob Herb, by Joseph A. Flannery, attorney.” The offer was rejected and title subsequently acquired by the city, for which an award was. made to Herb of $62,500. Thereafter a motion was made on behalf of Herb, under section 1436c of the Greater New York charter, to tax his costs in the proceeding and for an extra allowance. The motion was granted, and his costs were directed to be taxed as in an action, together with, an extra allowance of $500, and the city has appealed.
For the reasons assigned in the opinion delivered on the appeal from an order iii á similar proceeding, in which costs and an extra allowance were allowed to John O. Baker (112 App. Div; 160), the order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, Laughlin, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order filed.